Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,4-10,12-14,17-23,25-29,32-38, and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta WO2017/022632 in view of Nien 6,910,515 and Hall et a 2015/0284990.
In regard to claim 1, Ohta ‘632 discloses a motorized window covering system, comprising: 
A first track (2-1).
A first shade material (13-1) operatively connected to the first track (2-1).
A second track (2-2).
A second shade material (13-2) operatively connected to the second track (2-2).
A first motor housing (62-1).
The first motor housing having a first motor (7-1).
The first motor housing (62-1) operatively connected to the first track (2-1) such that operation of the first motor opens or closes the first shade material (13-1).
A second motor housing (62-2).
The second motor housing (62-2) having a second motor (7-2).
The second motor housing (62-2) operatively connected to the second track (2-2) such that operation of the second motor opens or closes the second shade material (13-2).
A controller housing (63-1) having a single motor controller (10).
The single motor controller (10) electrically connected the first motor (7-1) and the second motor (of7-2).
The single motor controller (10) configured to control operation of the first motor and the second motor.  

    PNG
    media_image1.png
    133
    879
    media_image1.png
    Greyscale

Ohta ‘632 fails to disclose:
A battery housing.
The battery housing positioned below the first motor housing.
The battery housing connected to the first motor housing by a conduit.
The battery housing having at least one battery therein.  
The battery housing is configured to be tugged to control operation of the motorized window covering system.
Nien ‘515 discloses: 
A battery housing (43).
The battery housing positioned below the first motor housing (32).
The battery housing (43) connected to the first motor housing by a conduit (41).
The battery housing having at least one battery (45) therein.  
Hall et al ‘990 discloses: 
Operation of the motorized window covering is configured to be controlled via a user tug.  (paragraph [0092])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to include a battery housing coupled to the motor housing via a conduit as taught by Nien ‘515 in order to provide power to the device without the need for a wall outlet. Such would allow for use in places where a power outlet wasn’t available. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to make the motor controller operate the motors based on a tug as taught by Hall et al ‘990 in order to provide multiple control options with a single element.  As modified above, the battery housing Nien ‘515 would replace the power cord Ohta ‘632 and extend downward from the motor housing. As the battery tube would be the only structure depending from the motor, it would have been obvious to make it be the structure that is tugged for operation in order to simplify construction by minimizing parts needed. 
In regard to claim 4, Ohta ‘632 discloses: 
Wherein the controller housing (63-1) is directly connected to the first motor housing (62-1).
In regard to claim 5, Ohta ‘632 fails to disclose: 
Wherein the controller housing is directly connected to a battery housing that hangs down from the first motor housing.  
Nien ‘515 discloses: 
A battery housing (43) that hangs down from a housing (41).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to include a battery housing hanging down from the motor housing in the manner taught by Nien ‘515 in order to provide a clean and uniform appearance. 
	In regard to claims 6-7, Ohta ‘632 fails to explicitly disclose:
Wherein the single motor controller includes a microprocessor that controls operation of the first motor and the second motor.  
Wherein the single motor controller includes a printed circuit board that has electronic components that control operation of the first motor and the second motor.  
However, Ohta ‘632 discloses: 
The single motor controller (10) receives external operation requests and gives a control instruction. 
Examiner takes Official Notice that it is old and well known to use microprocessors and printed circuit boards as a means of motor control, and one having ordinary skill in the art would have known to use such as Ohta discloses that the motor controller is used to give and receive instructions. 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use microprocessors and printed circuit boards as a means of motor control    Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus, the issues are considered admitted prior art.
In regard to claim 8, Ohta ‘632 as modified above by Nien ‘515 and Hall et al ‘990 disclose:
Wherein the single motor controller (10, Ohta ‘632) is configured to control operation of the first motor and second motor based on a user-initiated tug (as taught by Hall et al ‘990)
In regard to claim 9 Ohta ‘632 fails to disclose: 
Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user-initiated twist.  
Hall et al ‘990 discloses: 
Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user-initiated twist.  (paragraph [0093])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to make the motor controller operate the motors based on a twist as taught by Hall et al ‘990 in order to provide multiple control options with a single cord. 
In regard to claim 10, Ohta ‘632 discloses:
Wherein the single motor controller (10) is configured to control operation of the first motor (7-1) and the second motor (7-2) based on a user-initiated press of a button.
	In regard to claim 12 Ohta ‘632 discloses a motorized window covering system, comprising: 
A first rod (71-1).
A first shade material (13-1) operatively connected to the first rod (71-1).
A second rod (71-2).
A second shade material (13-2) operatively connected to the second rod (71-2).
A first motor housing (62-1).
The first motor housing having a first motor (7-1).
The first motor housing (62-1) operatively connected to the first rod (71-1) such that operation of the first motor opens or closes the first shade material (13-1).
A second motor housing (62-2).
The second motor housing (62-2) having a second motor (7-2).
The second motor housing (62-2) operatively connected to the second rod (71-2) such that operation of the second motor opens or closes the second shade material (13-2).
A controller housing (63-1) having a single motor controller (10).
The single motor controller (10) electrically connected the first motor (7-1) and the second motor (of7-2).
The single motor controller (10) configured to control operation of the first motor and the second motor.  
Ohta ‘632 fails to disclose:
A battery housing.
The battery housing positioned below the first motor housing.
The battery housing connected to the first motor housing by a conduit.
The battery housing operatively connected to the single motor controller.
The battery housing having at least one battery therein.  
The battery housing is configured to be tugged to facilitate control of operation of the first motor and second motor.
Nien ‘515 discloses: 
A battery housing (43).
The battery housing positioned below the first motor housing (32).
The battery housing (43) connected to the first motor housing by a conduit (41).
The battery housing (43) operatively connected to the motor controller (44)
The battery housing having at least one battery (45) therein.  
Hall et al ‘990 discloses: 
Operation of the motorized window covering is configured to be controlled via a user tug.  (paragraph [0092])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to include a battery housing coupled to the motor housing via a conduit as taught by Nien ‘515 in order to provide power to the device without the need for a wall outlet. Such would allow for use in places where a power outlet wasn’t available. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to make the motor controller operate the motors based on a tug as taught by Hall et al ‘990 in order to provide multiple control options with a single element. As modified above, the battery housing Nien ‘515 would replace the power cord Ohta ‘632 and extend downward from the motor housing. As the battery tube would be the only structure depending from the motor, it would have been obvious to make it be the structure that is tugged for operation in order to simplify construction by minimizing parts needed. 
In regard to claims 13 -14 Ohta ‘632 discloses:
Wherein the first rod (71-1) rotates. 
Wherein the second rod (71-2) rotates.
In regard to claim 17, Ohta ‘632 discloses:
Wherein the controller housing (63-1) is directly connected to the first motor housing (62-1).
In regard to claim 18, Ohta ‘632 fails to disclose: 
Wherein the controller housing is directly connected to a battery housing that hangs down from the first motor housing.  
Nien ‘515 discloses: 
A battery housing (43) that hangs down from a housing (41).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the device of Ohta ‘632 to include a battery housing hanging down from the motor housing in the manner taught by Nien ‘515 in order to provide a clean and uniform appearance. 
In regard to claims 19-20, Ohta ‘632 fails to explicitly disclose:
Wherein the single motor controller includes a microprocessor that controls operation of the first motor and the second motor.  
Wherein the single motor controller includes a printed circuit board that has electronic components that control operation of the first motor and the second motor.  
However, Ohta ‘632 discloses: 
The single motor controller (10) receives external operation requests and gives a control instruction. 
Examiner takes Official Notice that it is old and well known to use microprocessors and printed circuit boards as a means of motor control, and one having ordinary skill in the art would have known to use such as Ohta discloses that the motor controller is used to give and receive instructions. 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use microprocessors and printed circuit boards as a means of motor control    Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus, the issues are considered admitted prior art.

In regard to claim 21, Ohta ‘632 as modified above by Nien ‘515 and Hall et al ‘990 disclose:
Wherein the single motor controller (10, Ohta ‘632) is configured to control operation of the first motor and second motor based on a user-initiated tug (as taught by Hall et al ‘990)
In regard to claim 22 Ohta ‘632 fails to disclose: 
Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user-initiated twist.  
Hall et al ‘990 discloses: 
Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user-initiated twist.  (paragraph [0093])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to make the motor controller operate the motors based on a twist as taught by Hall et al ‘990 in order to provide multiple control options with a single cord. 
In regard to claim 23, Ohta ‘632 discloses:
Wherein the single motor controller (10) is configured to control operation of the first motor (7-1) and the second motor (7-2) based on a user-initiated press of a button.  (as shown above)
In regard to claim 25 Ohta ‘632 discloses a window covering system comprising:
A first track (2-1,71-1).
A first shade material (13-1) operatively connected to the first window covering assembly (2-1, 71-1).
A second track (2-2).
A second shade material (13-2) operatively connected to the second window covering assembly (2-2,71-2).
A first motor housing (62-1).
The first motor housing having a first motor (7-1).
The first motor housing (62-1) operatively connected to the first track (2-1,71-1) such that operation of the first motor opens or closes the first shade material (13-1).
A second motor housing (62-2).
The second motor housing (62-2) having a second motor (7-2).
The second motor housing (62-2) operatively connected to the second track (2-2,71-2) such that operation of the second motor opens or closes the second shade material (13-2).
A controller housing (63-1) having a single motor controller (10).
The single motor controller (10) electrically connected the first motor (7-1) and the second motor (of7-2).
The single motor controller (10) configured to control operation of the first motor and the second motor.  
Ohta ‘632 fails to disclose:
A battery housing.
The battery housing positioned below the first motor housing.
The battery housing connected to the first motor housing by a conduit.
The battery housing operatively connected to the single motor controller.
The battery housing having at least one battery therein.  
Wherein when the battery housing is pulled it initiates control of operation of the motorized window covering.
Nien ‘515 discloses: 
A battery housing (43).
The battery housing positioned below the first motor housing (32).
The battery housing (43) connected to the first motor housing by a conduit (41).
The battery housing (43) operatively connected to the motor controller (44)
The battery housing having at least one battery (45) therein.  
Hall et al ‘990 discloses: 
When the cord is pulled it initiates control of operation of the motorized window covering.  (paragraph [0092])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to include a battery housing coupled to the motor housing via a conduit as taught by Nien ‘515 in order to provide power to the device without the need for a wall outlet. Such would allow for use in places where a power outlet wasn’t available. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to make the motor controller operate the motors based on a tug as taught by Hall et al ‘990 in order to provide multiple control options with a single cord. As modified above, the battery housing Nien ‘515 would replace the power cord Ohta ‘632 and extend downward from the motor housing. As the battery tube would be the only structure depending from the motor, it would have been obvious to make it be the structure that is tugged for operation in order to simplify construction by minimizing parts needed. 
In regard to claim 26, Ohta ‘632 discloses:
Wherein the first shade material (13-1) is connected to a first rod (71-1).  
In regard to claim 27, Ohta ‘632 discloses:
Wherein the first shade material (13-1) is connected to a first track (2-1).  
In regard to claim 28, Ohta ‘632 discloses:
Wherein the second shade material (13-2) is connected to a second rod (71-2).  
In regard to claim 29, Ohta ‘632 discloses:
Wherein the second shade material (13-2) is connected to a second track (2-2).  
In regard to claim 32, Ohta ‘632 discloses:
Wherein the controller housing (63-1) is directly connected to the first motor housing (62-1).
In regard to claim 33, Ohta ‘632 fails to disclose: 
Wherein the controller housing is directly connected to a battery housing that hangs down from the first motor housing.  
Nien ‘515 discloses: 
A battery housing (43) that hangs down from a housing (41).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to include a battery housing hanging down from the motor housing in the manner taught by Nien ‘515 in order to provide a clean and uniform appearance. 
In regard to claims 34-35, Ohta ‘632 fails to explicitly disclose:
Wherein the single motor controller includes a microprocessor that controls operation of the first motor and the second motor.  
Wherein the single motor controller includes a printed circuit board that has electronic components that control operation of the first motor and the second motor.  
However, Ohta ‘632 discloses: 
The single motor controller (10) receives external operation requests and gives a control instruction. 
Examiner takes Official Notice that it is old and well known to use microprocessors and printed circuit boards as a means of motor control, and one having ordinary skill in the art would have known to use such as Ohta discloses that the motor controller is used to give and receive instructions. 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use microprocessors and printed circuit boards as a means of motor control    Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus, the issues are considered admitted prior art.
In regard to claim 36, Ohta ‘632 as modified by Nien et al ‘515 and Hall et al ‘990 discloses:
Wherein the single motor controller (10) is configured to control operation of the first motor (7-1) and the second motor (7-2) based on a user-initiated tug (as taught by Hall et al ‘990).  
In regard to claim 37 Ohta ‘632 fails to disclose: 
Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user-initiated twist.  
Hall et al ‘990 discloses: 
Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user-initiated twist.  (paragraph [0093])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to make the motor controller operate the motors based on a twist as taught by Hall et al ‘990 in order to provide multiple control options with a single cord. 
In regard to claim 38, Ohta ‘632 discloses:
Wherein the single motor controller (10) is configured to control operation of the first motor (7-1) and the second motor (7-2) based on a user-initiated press of a button.  
	In regard to claim 40, Ohta ‘632 discloses a motorized window covering system, comprising: 
A first shade material (13-1).
A second shade material (13-2).
A first motor (7-1) operatively connected to the first shade material (13-1) such that operation of the first motor moves the first shade material.
A second motor (7-2) operatively connected to the second shade material (13-2) such that operation of the second motor moves the second shade material.
A power source (8) configured to provide power to the first motor and the second motor.
A controller housing (63-1).
The controller housing having a single motor controller (10).
The single motor controller (10) electrically connected to the first motor and the second motor.
The single motor controller (10) configured to control operation of the first motor and the second motor.  
Ohta ‘632 fails to disclose:
A battery housing.
The battery housing operatively connected to the single motor controller.
The battery housing having at least one battery therein.  
Wherein when the battery housing is pulled it initiates control of operation of the motorized window covering.
Nien ‘515 discloses: 
A battery housing (43).
The battery housing (43) operatively connected to the motor controller (44)
The battery housing having at least one battery (45) therein.  
Hall et al ‘990 discloses: 
When the cord is pulled it initiates control of operation of the motorized window covering.  (paragraph [0092])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to include a battery housing coupled to the motor housing via a conduit as taught by Nien ‘515 in order to provide power to the device without the need for a wall outlet. Such would allow for use in places where a power outlet wasn’t available. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to make the motor controller operate the motors based on a tug as taught by Hall et al ‘990 in order to provide multiple control options with a single cord. As modified above, the battery housing Nien ‘515 would replace the power cord Ohta ‘632 and extend downward from the motor housing. As the battery tube would be the only structure depending from the motor, it would have been obvious to make it be the structure that is tugged for operation in order to simplify construction by minimizing parts needed. 

In regard to claim 41, Ohta ‘632 fails to explicitly disclose:
Wherein the single motor controller includes a microprocessor that controls operation of the first motor and the second motor.  
However, Ohta ‘632 discloses: 
The single motor controller (10) receives external operation requests and gives a control instruction. 
Examiner takes Official Notice that it is old and well known to use microprocessors and printed circuit boards as a means of motor control, and one having ordinary skill in the art would have known to use such as Ohta discloses that the motor controller is used to give and receive instructions. 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use microprocessors as a means of motor control    Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus, the issues are considered admitted prior art.

In regard to claim 42, Ohta ‘632 discloses a motorized window covering system, comprising:
A first motor housing (62-1) having a first motor (7-1).
A second motor housing (62-2) enclosing a second motor (7-2).
A conduit (11) configured to provide power to the first motor housing (62-1).
A cable (11) extending between the first motor housing (62-1) and the second motor housing (62-2) that provides power to the second motor housing.
A single motor controller (10) configured to control operation of the first motor and second motor.
Wherein operation of the first motor (7-1) opens or closes a first shade material (13-1).
Wherein operation of the second motor (7-2) opens or closes a second shade material (13-2).  
Ohta ‘632 fails to disclose:
A battery housing.
The battery housing operatively connected to the single motor controller.
The battery housing having at least one battery therein.  
Wherein when the battery housing is configured to be tugged to control operation of the motorized window covering.
Nien ‘515 discloses: 
A battery housing (43).
The battery housing (43) operatively connected to the motor controller (44)
The battery housing having at least one battery (45) therein.  
Hall et al ‘990 discloses: 
Operation of the motorized window covering is configured to be controlled via a user tug.  (paragraph [0092])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to include a battery housing coupled to the motor housing via a conduit as taught by Nien ‘515 in order to provide power to the device without the need for a wall outlet. Such would allow for use in places where a power outlet wasn’t available. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to make the motor controller operate the motors based on a tug as taught by Hall et al ‘990 in order to provide multiple control options with a single cord. 
In regard to claim 43, Ohta ‘632 fails to explicitly disclose:
Wherein the single motor controller includes a microprocessor that controls operation of the first motor and the second motor.  
Wherein the single motor controller includes a printed circuit board that has electronic components that control operation of the first motor and the second motor.  
However, Ohta ‘632 discloses: 
The single motor controller (10) receives external operation requests and gives a control instruction. 
Examiner takes Official Notice that it is old and well known to use microprocessors and printed circuit boards as a means of motor control, and one having ordinary skill in the art would have known to use such as Ohta discloses that the motor controller is used to give and receive instructions. 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use microprocessors and printed circuit boards as a means of motor control    Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus, the issues are considered admitted prior art.

Claims 11, 24 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta WO2017/022632, Nien 6,910,515 and Hall et a 2015/0284990 as applied to claims 1, 12 and 25 and further in view of Pham et al 2017/0095103.
In regard to claims 11, 24 and 39, Ohta ‘632 fails to disclose:
Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user initiated capacitive touch.  
Pham et al ‘103 discloses: 
Wherein the motor controller is configured to control operation of the motor based on a user initiated capacitive touch.  (paragraph ]0051])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohta ‘632 to make the motor controller be responsive to capacitive touch as taught by Pham et al ‘103 in order to increase the ease of use by allowing numerous commands to be given by just a user’s finger. (paragraph [0088])
Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.
Applicant argues that Ohta, Nien and Hall et al do not disclose a tuggable battery housing. However, as shown in the rejection above, the combination of references discloses providing a battery housing (as taught by Nien) that is modifiable to be tugged (as taught by Hall et al). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634